.; Dr. Alex Melvin Wade, Jr.
-~~ ~ ~ Paralegal Specialist
Mark W. Stiles

B;:§;;nf%`z:::$ F§E§:;§§HAIE§EY g
mm @OURTO:FCR:MJNA:L mms
JUN 01 2035

May 27th/ 2015

. d@@l%l@@s?@,©l@ref

The Honorable Abel Acosta
Clerk ,

Court of Criminal Appeals
P.o. Boc 12308

Capitol Station

Austin, Texas 78711-0308 ““

Ref.t Ex Parte Alex Melvin Wade, jr., a/k/a Alex Wade, Jr., Trial Court
# 729,136-G, In the l79th Judicial District Court of Harris
County, Texas WR-65,555-18

Dear Mr. Abel:

Under your cover letter dated April 24th, 2015, this Applicant was returned
various documents submitted to that court causing the record is the lower

court be modified showing documents this court should be abreast of. The
documents were caused to be manilated from the record based on a proposed

order of the Office of Devon Anderson, District Attorney, via., Of Linda Garcia,
Assistant District Attorney.

Your cover letter advised this Applicant, that your office did not have a Writ
of Habeas Corpus filed in the Court of Criminal Appeals at that time. This
Applicant notified by "white card," dated May 6th, 2015, your office had in fact
_received the Writ of Habeas Corpus these enclosed documents were to be made a _
part of if the Clerk of the Harris County, Texas Office has not transmitted the
same to your office.

As such, I am herewith returning the file returned to me again back to your
Office to be attached to the record in the above entitled cause of action.

The "Nunc Pro Tunc/" allegedly not filed in the l79th District Court and is based
on the proposed Order signed by the Habeas Court has been attached to show
the reason the Order is based on is because of an incompleteness of the record.

I hope some favo able action proceed on your parts, in submitting these documents
to the' Court or review,'whcih will show the propsed order was designed
to cause fh~

 
 
  
   

Dr diex Melvin Wade, Jr.

  

Abel Acosta
WR-65,555-18
Page two (2)
May 27th, 2015

 

CC: .
Linda Garcia, Asst. District Atty
c/o Devon Anderson, District Attorney
vHarris`County Courthouse

1201 Franklin Street, 6th Fl.
Houston, Téxas 77002

enC 7

Dr. Alex Melvin Wade, Jr.
Paralegal Specialist
Mark N. Stiles
3060 FM 3514
Beaumont, Texas
77705-7638

March 10th/ 2015

 

Abel Acosta,

Clerk

Court of Criminal Appeal
Capitol Station

P.D. Box 12308

Au$tin, Texas 78711-2308

Ref.: Ex Parte Alex Melvin Wade, Jr., Cause number 729,136~0, in the
l79th Judicial District Court, Harris County, Texas,`Presiding
R.Royce.

Dear Mr= Acosta:

Enclosed herewith please find a copy of Applicant's Alex Melvin Wade, Jr.,'s
Response to the State's Original Answer with the attached proposed order.
In ny previous communication with the Harris County,’Texas Courtsi the Orders
drafted by the State's District Attorney's Office in matters of this sort

are signed and forwarded to your office before the Applicant can respond to

the State’s Driginal Answ=r.

Therefore; § am forwarding your Office a copy_of the enclosed pleading to be

Mmade a part of the record presented to your office by t e_Clerk of Harris
County, Texas Chris daniel's Office;

"I believe the Order proposed by the Stata do not mention the attached doaaments
that should be a part of the record in this habeas corpus proceeding» The

"Nunc Pro Tunc," filed where no action was taken by the Court is highly rem
lenavt and should'not be suppressed in the habeas corpus record in this cause

of action1 The Pleading herein contain documents from the Clerk Office

that with little, if any investigation availed these documents that is al-

leged not file in the Diatrict Court, respectively.

I hope some favorab;e action proceed on your parts, in having the ex~
hibit efore the Court for review.

  
  

/'E,;§£Ention in the handling of this matter..

 

Linda Gai ia
_Asst. District Attorney

,...`/,_.i i ...`. ....,

Dr. Alex Melvin Wade, Jr.
Paralegal Specialist'
Mark W¢ Stile

3060 FM'3514

Beaumont, Texas 77705~7638

Cause No.: 729,13§:6

IN THE l79th DISTRICT COURT
EX PARTE

OF

ALEX MELVIN WADE/ JR./
Applicant.

¢»O‘>¢»OQY»O’J¢OS¢O)¢O¢¢

HARRIS COUNTY/'T E X A S

APPLICANT ALEX MELVIN WADE/ JR.;'S RESPONSE TO`STATE'S
ORIGINAL ANSWER /

IO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, Alex Melvin Wade, Jr., pro se, in the above-entitled cause of
ac ion, brought pursuant to Tex.Code=Crim.Procedure art, 11.07(West 2013)
and would show the following: n

ID

Applicant was arrested in 1992 in connection with the above entitled
. cause number(the_primary case) 729,136, however; applicant was convicted
in 1997. Applicant was placed in clstody on different dates and time prior
the the conviction of 1997 of forgery. The trial court assessed the applicant's
punishment, enhanced by one (l) prior convictiou, at twenty year (20) confine~
ment in the Toxas Department of Criminal Justice - Institutional Division
(TDCJ-ID) and a tenethousand dollar ($10,000}fine.

The trial court did not credit Applicant with.time spend in custody
on the offense. Applicant has filed several "Nunc Pro Tunc," proceeding

to cause the judgment and.sentence be correcteda

 

II.

Applicant Alex Melvin Wade, Jr, support with evidence the Court's
Clerk record will show that Applicant has filed "Nunc Pro Tunc," a proceed~
ing the Office of Devon.Anderson, District Attorney alleges has not been
filed in it's answer. however{, with just the miminum of investigation by
the Office of Devon Anderson, with the availability of technology with just
a simple phone call would have produce a copy of "MEMORANDUM RESPONSE TO
OORRESPONDENCE RECEIVED: 3/20/2014, in this primary cause number 729/136,
Applicant’s Motion Nunc Pro Tunc was filed with the District Clerk and
on`B/27/l4, took no action. The action show that the court provided no credit
for time spent in custody in connection with the offense before 9/26/19950
In the event the court fail, as it has done here fails to award such credit
at the time of the sentence is imposed, the court has the authority to correct
the judgment to reflect the appropriate time credit by nunc pro tunc." This
is the precise action that was.taken by Applicant (See Ekhibit "A") Tex.
l R.App, Rule 23.2. However, the Court of Appeals has held that the action
taken by.Applicant is the appropriate remedy, tNunc Pro Tunci: prior to the
filing of the habeas corpus in the primary case. Ex parte Ybarra, 149_S.W.3d
147, 148(Tex.Crivapp. 2004); citing Ex parte Pena, 71 S.W.3d 336, 336 (Tex.
Crim» App. 2002) See pg" 3 of State's`Original Answer.

III.

Applicant raises questions of law and fact that can not be resolved
by the Court of Criminal Appeals upon review of official court records and
with need far evidentiary.

The Office.of Devon Anderson¢ District Attorney, know that the "Nunc
Pro Tunci" will not show in the habeas record and the official Clerk would

reveal the filing of Applicant's Nunc Pro Tenc.", respectively.

IV.
Applicant contends he is being prejudiced by not being granted his jail

time credit, because.that jail time credit would entitled applicant to have

se;ved and discahrged ;he sentence along with his time spent in his parole

status on the sentence imposed in 1997 in this primary case.

V.

For the foregoing reasons; and supported by the evidence herein, clerk's

"Nunc Pro Tunc," before the filing

record, "Applicant"filed the required
of the-habeas corpus in the above entitled-cause of action ending with "G".

The State's Original Answer be herein overruled as a matter of law.

VI.

Service has been'accomolished by sending a copy of this instrument to

the following:

Abel Costa
Clerk, Court of Appeals

P .O. Bo);12308
Capitol >ta“ion

/'Z.(éX 55

Linda Garcia

Assistant District Attorney
Harris County, Texas

1201 Franklin Street, Suite 600
Beaumont, Texas 77705-7633

    

   
 

      
   

SIGNED this 04/09/15

   

E'>a/,i”alegal Spec'iali at
Mér k W. Stiles"
/3060 FM 3514
yBeaumont Texas 77705

   

v l. It appears the Office of De'-.on A'.'d.\rsm, ll‘.strict Attorney for Harris nd/
2013_5, the Horr)rable Bildwin Giin, A“sistant District Attorney filed State's :"bti).'x Requestirg
Dasigrmtim of an Iss.le. (See Applicant's Exhibit "B", pcp 1~4) flhis dx:'mit shqzld have

bnaltrmrmitted hoiieicsk, Dsputy. '
.The Onier show the date`Offense'Gammitted, 4-9-19©9- The Clerk's RecOrd

`heuld show Defendant was held in leiu of $250, 000 OO(Two Hundred Fifty

 

4§

l\)
0

m
w

w correct.cOpY tht e ioreqoi q "Nunc Pro Tunc,”.has'this

"Countv, District Attorney,-l?® 1

» Defendant was_retained in the Marion;€ountv Jail, Indianapolis Indiana
and held for the purpose of‘axtridication. Defendant was release on bail
to a State Bonding Company and was rearrested and held.in the-Marion County

Jail awaiting extridiction to Harris.Countv,‘Texas on the instant offense

'in the.indictment.numberedr79@rl36'for.a period`of 30 days and is entitled

»to.credit for the time spent in custody in correction with the instant offense.
pursuant to 43.3.¢2(a)y CCPe:respectivelv»

'T` l _ , coucLus'IoN‘

WhereforeL:Defendant Alex Melvin_Wader Jr,/…pravsy that uoon this Court
investigation of the above time anent in custody by Defendant-on the instant
offense, credit his sentence with IR§ days time spent in custody in correction

with the instant offense.

cause all interested partiesvaDCJ=C D and Texas Board of Pardons &

 

   
  
    

 

  
   

lvi na
. )cialist

tark'W.'Stiles

 

Q' Beaumont, Texas 77705-7638

CERTIFICATE OF SERVICE._ 4

I, Dr. Alex Melvin-Wade, Jr., pro se herein herebv certifv a true and

' z'o

   
 

 

.Day of September

on, Harris

    
  

77002, postage prepaid.

NO. 729136-G

E)< PARTE § iN THE 179TH oisTRicT couRT

§ oi=
ALE)< MEL\/iuv\/ADE, JR.,

Appiicant b § HARR|S COUNTY, TEXAS

STATE’S MOT|ON REQUES'T|NG DES|GNAT|ON OF AN |SSUE

'1'|.'.. 0.|...;,` A£ TA\,AA law nr"-J +ln»-A»'r_uln_ i~l-¢~ l\¢~c~ie+ar\'l- nic~+rir\+ l.\‘l+r\rhc\l 'Fnr

Harris County, requests that this Court, pursuant to TE)149 S.W.3d 147, 148 (Tex. Crim. App. 2004); citing Ex parte
Pena, 71 S.W.3d 336, 336-176 (Tex. Crim. App. 2002)(holding that claim that
judgment is inaccurate, which is neither claim of jurisdictional defect nor violation '
of constitutional or fundamental rights, is not basis for habeas relief under TEX.
CODE CRIM. PROC. art. 11.07); Ex parte Patterson, 139 Tex. Crim. 489, 496, 141
S.W.Zd 319, 323 (1940)(mere irregularity in judgment may be corrected by nunc
pro tunc proceeding, but was not subject for granting Writ of habeas corpus)(citing
Ex parte Beeler, 41 TeX. Crim. 240, 241, 53 S.W. 857, 857 (1899)).

The applicant’s instant claim is not the proper subject for habeas corpus relief.
The applicant’s appropriate remedy is to present the issue to the trial court by way of
a nunc pro tunc motion. Therefore, the applicant’s instant writ should b_e dismissed

III.

The applicant raises questions of law and fact that can be resolved by the

Court of Criminal Appeals upon review of official court records and without need

for an evidentiary hearing.

IV.

Service has been accomplished by sending a copy of this instrument to the

following address: .

Alex Melvin Wade

TDCJ #1624189 - Mark W. Stiles

3060 FM 3514
Beaumont, TeXas 77705

SIG_NED this 27th day of March, 2015,

Res`pectfully submitted,

Linda Garcia

Assistant District Attorney
Harris County, Texas '
1201 Franklin, Suite 600
Houston, Texas 77002

(713) 755-6657
Texas Bar I.D. #00787163

Prepared by:
J osh Redelman - Intern

Certificate of Compliance as Re_quired by Tex. R. App. 73.1(![

The State of Texas, through its Assistant District Attorney for Harris
County, files this, its Certificate of Compliance in the above-captioned cause,
having been served with an application for writ of habeas corpus pursuant to Tex.
Crim. Proc. Code art. 11.07 § 3. The State certifiesthat the number of words in- the

_ State’s Answer is 749.